Citation Nr: 0718765	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-24 378	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied service 
connection for PTSD.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of August 2002; the appellant was notified of that 
determination by letter the same month, but he did not 
initiate an appeal.

3.  Additional evidence received since the August 2002 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2006).

2.  The evidence received since the RO's August 2002 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

In a November 2003 pre-rating letter, the RO notified the 
veteran of what constituted new and material evidence 
required to reopen the claim, as well as what the evidence 
had to show to establish entitlement to the underlying claim 
for service connection, to include specific details of the 
inservice stressful incidents that resulted in PTSD.  The RO 
also explained the type of evidence needed to establish each 
element.  Thereafter, he was afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the latter 2003 RO letter provided notice that 
the VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA was 
responsible for obtaining, to include Federal records.  A 
post-rating March 2006 RO letter requested the veteran to 
furnish any information or evidence that he had that 
pertained to his claim.  The Board finds that that 2003 RO 
letter, together with the 2006 RO letter, cumulatively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, documents fully meeting the VCAA's notice 
requirements were not furnished to the veteran prior to the 
January 2004 rating action on appeal.  However, the Board 
finds that any delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim was fully developed after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue, and the RO 
afforded him proper notice pertaining to the degree of 
disability and the effective date in its March 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  As a result of these 
efforts, extensive post-service VA medical records through 
2005, as well as a transcript of the veteran's September 2006 
Board hearing have been associated with the claims folder, 
and considered in adjudicating this claim.  

Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, has not been obtained.  In short, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.  At 
the September 2006 Board hearing, the veteran testified that 
he was not in contact with any service comrades who might be 
able to corroborate his accounts of claimed stressful 
incidents and assist in their verification, and that he could 
not recall whether he wrote about such incidents in service 
in letters sent to his family.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2006); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2006). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (18 October 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the VA determines that a veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence, and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the alleged stressor is not combat 
related, then the claimant's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown,        10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. 
at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's claim for service connection for PTSD has been 
previously considered and denied.  By rating action of August 
2002, the RO denied service connection for PTSD on the 
grounds that, although the medical evidence showed a current 
diagnosis of PTSD along with other diagnosed psychiatric 
disorders, the evidence did not show that he engaged in 
combat with the enemy during his service, nor did the record 
include credible supporting evidence verifying the occurrence 
of any of his claimed inservice stressors.  

The evidence then considered included the service medical 
records and post-service VA medical records.  The service 
medical records were negative for findings or diagnoses of 
PTSD, and the veteran was psychiatrically normal on December 
1973 separation examination.  The post-service evidence 
included VA medical records developed in 2000 and 2001 
showing diagnoses of stress/anxiety, depression/PTSD, and 
dysthymia; the veteran's allegations of various stressful 
events related to his military service; and the veteran's 
history noted in 2000 VA medical records wherein he related 
depression and PTSD to his military service in a claimed 
undercover agent capacity in drug investigations for naval 
intelligence.  While the service department verified that the 
veteran's military occupational specialty was as an 
electrician, and that he served, among other places, at the 
U.S. military facility at Guantanamo Bay, Cuba, the service 
records documented no claimed undercover activity or 
assignment with naval intelligence, and the RO found that the 
veteran's other claimed stressors, such as "people, forms, 
waiting and standing in lines," the death of an unspecified 
friend allegedly killed by a lethal injection, and a 
submarine scare in Cuba, were too nonspecific to verify.  In 
response to a RO request for more specificity with respect to 
his claimed stressors, the veteran stated in March 2002 that 
he had difficulty remembering exact dates and times related 
thereto.     

The appellant was notified of the August 2002 RO 
determination by letter the same month, but he did not 
initiate an appeal.  As such, that rating action is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.    38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The current request to reopen the claim was filed in October 
2003.  With respect to attempts to reopen previously-denied 
claims on and after 29 August 2001, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the August 2002 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final August 2002 denial constitutes new 
and material evidence to reopen the claim for service 
connection for PTSD, in that there remains no evidence to 
support any claimed inservice stressor.

The additional pertinent medical evidence added to the record 
since the final August 2002 rating action-consisting of VA 
treatment records dated from 2001 to 2005-only continues to 
show that the veteran receives ongoing post-service treatment 
for PTSD as well as other psychiatric disorders, including a 
mood disorder due to arthritis and other general medical 
conditions.  

In December 2003, the veteran noted stressors described as a 
June 1971 security assignment and being on alert status in 
Cuba; observing a serviceman pulled out of a bay missing a 
leg, believed to be due to a shark attack; and observing a 
man shot and killed by a Cuban guard, but that statement 
contains no specific information that is verifiable.

The only other evidence added to the record consists of the 
veteran's assertions advanced through September 2006 Board 
hearing testimony.  At the hearing, the veteran claimed as 
non-specific stressors a general, overall fear of an invasion 
of the U.S. military facility in Cuba by the Russians or 
Cubans, which caused hyperalertness and hypervigilance, and 
viewing the remains of 1 or 2 servicemen who were believed to 
have been attacked by sharks while swimming, or who had 
stepped on a land mine.  However, he testified that he was 
not in contact with any service comrades who might be able to 
corroborate his accounts of these incidents and assist in 
their verification, and that he could not recall whether he 
wrote about such incidents in service in letters sent to his 
family.  To the extent that such assertions are reiterations 
of previously-advanced assertions or non-specific, 
unverifiable claimed stressors, the Board finds that such 
evidence does not, by definition, constitute new evidence to 
reopen the claim.  However, with respect to any new 
assertions advanced, absent credible evidence of combat to 
which an identified stressor is related, the veteran cannot 
establish the occurrence of a specific stressor on the basis 
of his assertions alone.  See 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
August 2002 rating action is either cumulative or redundant 
of evidence previously of record, or does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence still does not establish that the veteran engaged in 
combat with the enemy during his military service, or verify 
the occurrence of any specific stressor.  In the absence of 
credible evidence that a claimed stressor actually occurred-
an essential criterion of 38 C.F.R. § 3.304(f)-service 
connection for PTSD may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
August 2002 RO denial constitutes new and material evidence 
to reopen the claim for service connection for PTSD.  As 
such, the August 2002 rating action remains final, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


